Title: From William Smith Shaw to Abigail Smith Adams, 2 March 1802
From: Shaw, William Smith
To: Adams, Abigail Smith



My dear Aunt
Boston March 2d 1802

The roads have been so bad & the weather such that I had almost despaired of ever hearing again from Quincy—I am very happy to hear that you and the President are well again—I left last week a letter & a number of papers at Connors for Mrs Black to take to Quincy. I hope you have received them. I send by Richard to days & yesterdays papers, with a number of papers & a letter from Wheaton, which I would thank you to return after having read them. The roads are so bad that the intercourse between Boston & Washington is much obstructed, so that we have nothing new—the papers I send are the latest.—I am very sorry to see by a Georgetown paper that Mrs. Stodderts is dead.
The Electioneering controversy has again commenced—and the Jacobins are determined to exert all their might to oust Gov. Strong & bring in Mr Gerry. A writer in the chronicle of yesterday complains bitterly that Gov. Strong has never in his speeches or proclamations eulogized Mr Jefferson or expressed confidence in his administration!!! I have seen several lists for Senators of this country & Mr Adams’ name is upon all of them.
Master Vinal was indited for a libel last week before the Supreme court— Mr Adams & Mr Otis were his council—The libellous publication, of which Vinal was suspected of being the Author charged the C Justice Dana with bribery, receiving a thousand acres of land at the Eastward for setting aside a verdict of a jury and attempting to have the Attorney Gen impeached for exposing his conduct. All the evidence against Vinal was a similarity of hand writing—the court after hearing the evidence on the part of Government did not think it sufficient to support the indictment—& saw no necessity of his counsel making any defense—so that we h the pleasure of hearing Mr Adams   in a few moments for  guilty.
With respect / I am very affectionately
W. S. Shaw